Citation Nr: 1109086	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-37 085	)	DATE
	)
	)


THE ISSUE

Whether a March 2007 decision of the Board of Veterans' Appeals (Board) was the product of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) from a motion of the Veteran contending that a March 2007 Board decision was the product of CUE.

(The issues of entitlement to an increased rating for shell fragment wound (SFW) residuals of the left wrist and forearm; as well as entitlement for effective dates earlier than October 31, 2000, for assignment of separate 10 percent ratings for SFW scar of the left wrist and SFW scar of left elbow, and assignment of a 20 percent rating for SFW residuals of the left ankle (to include CUE in a February 1970 rating decision regarding these disabilities) is the subject of a separate decision under a different docket number).


FINDINGS OF FACT

1.  A March 15, 2007, Board decision found that the Veteran had withdrawn his claims of entitlement to service connection for a left lung condition and bilateral hearing loss, and of CUE in a February 1970 rating decision for not establishing service connection for posttraumatic stress disorder (PTSD) from October 1, 1969.  The Board also denied the Veteran's claims of entitlement to an increased rating for SFW of the left wrist and forearm; entitlement for effective dates earlier than October 31, 2000, a separate 10 percent rating for SFW scar of the left wrist and SFW scar of left elbow, and assignment of a 20 percent rating for SFW residuals of the left ankle (to include CUE in a February 1970 rating decision regarding these disabilities); and whether the February 1970 rating decision committed CUE by not separately evaluating SFW residuals of the abdomen from October 1, 1969.

2.  By an August 2009 Order, the United States Court of Appeals for Veterans Claims (Court), pursuant to a joint motion, vacated in part the Board's March 2007 decision, dismissed the claim of CUE in the February 1970 rating decision in not separately evaluating SFW residuals of the abdomen from October 1, 1969; and acknowledged the Veteran's withdrawal of his other appellate claims as noted by the Board's decision.

3.  Under the law, the Board is precluded from adjudicating a motion for CUE of any Board decision that has subsequently been decided by the Court.


CONCLUSION OF LAW

The Veteran's CUE motion regarding the Board's decision of March 15, 2007, is dismissed as a matter of law.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1400(b) (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA as a general rule has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the provisions of the VCAA and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior final decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

A Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  A final Board decision is subject to review by the Board on motion alleging CUE.  See 38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.

By a decision promulgated March 15, 2007, the Board found that the Veteran had withdrawn his claims of entitlement to service connection for a left lung condition and bilateral hearing loss, and of CUE in a February 1970 rating decision for not establishing service connection for PTSD from October 1, 1969.  The Board also denied the Veteran's claims of entitlement to an increased rating for SFW of the left wrist and forearm; entitlement for effective dates earlier than October 31, 2000, a separate 10 percent rating for SFW scar of the left wrist and SFW scar of left elbow, and assignment of a 20 percent rating for SFW residuals of the left ankle (to include CUE in a February 1970 rating decision regarding these disabilities); and whether the February 1970 rating decision committed CUE by not separately evaluating SFW residuals of the abdomen from October 1, 1969.

The record reflects that the Veteran filed a motion for revision of the aforementioned March 2007 Board decision on the basis of CUE, and was sent correspondence by the Board on this matter in December 2008.  However, as noted in this correspondence the Board may only review motions of CUE in a Board decision if 120 days have passed since the date the decision was issued, and if the decision was not appealed to a court of competent jurisdiction.  See 38 C.F.R. 
§ 20.1400(b)(1) (all final Board decisions are subject to revision [for CUE] except. . . decisions which have been appealed to and decided by court of competent jurisdiction); see also May v. Nicholson, 19 Vet. App. 310, 320 (2005) (holding that the Board cannot decide a premature CUE claim until either the 120 day appeal period has passed with no filing of a notice of appeal to the Court or upon the conclusion of any Court action after an appeal is initiated).

In this case, the record reflects that the Veteran did appeal the March 2007 Board decision to the Court.  In fact, by an August 2009 Order, the Court, pursuant to a joint motion, vacated in part the Board's March 2007 decision to the extent it denied the claims of entitlement to an increased rating for SFW of the left wrist and forearm; as well as entitlement for effective dates earlier than October 31, 2000, a separate 10 percent rating for SFW scar of the left wrist and SFW scar of left elbow, and assignment of a 20 percent rating for SFW residuals of the left ankle (to include CUE in a February 1970 rating decision regarding these disabilities).  The joint motion also directed that the claim of CUE in the February 1970 rating decision in not separately evaluating SFW residuals of the abdomen from October 1, 1969, be dismissed; and acknowledged the Veteran's withdrawal of his other appellate claims as noted by the Board's decision.

Inasmuch as the Board is precluded by law from adjudicating a motion for CUE of any Board decision that has subsequently been decided by the Court, and such action has occurred in this case, the Veteran's CUE motion regarding the March 2007 decision must be dismissed.  Moreover, as stated above, a CUE motion is a request for a revision of a prior final decision.  In this case, pursuant to the instructions of the joint motion, the appellate claims addressed in the aforementioned March 2007 Board decision have either been vacated or withdrawn by the Veteran from appellate consideration.  As such, there does not appear to be any final Board decision on the appellate claims that would be subject to revision on the basis of CUE.


ORDER

The Veteran's motion for revision of the March 15, 2007, Board decision is dismissed as a matter of law.



                       ____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



